Citation Nr: 1129963	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  03-20 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

(The issue of entitlement to an initial compensable rating for hypertension is the subject of a separate Board of Veterans' Appeals (Board) decision.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to July 2000.

This matter comes before the Board on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2003, the Veteran and her mother testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  

In March 2006, the Board remanded the matter to obtain a medical examination of the Veteran and a medical opinion, and the Board subsequently denied claims for service connection for bilateral hearing loss and tinnitus in a decision, dated in February 2007.  The Veteran filed a timely appeal of this decision to the United States Court of Appeals for Veterans Claims (Court) which, pursuant to a Joint Motion for Partial Remand, vacated the Board's February 2007 Board decision to the extent it denied service connection for left ear hearing loss and tinnitus.

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Tinnitus had its onset in active service.  



CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a result of the Board's decision to grant service connection for tinnitus, any failure on the part of VA to notify and/or develop the claim pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010) (VCAA), cannot be considered prejudicial to the Veteran.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

When a veteran served 90 days or more during a period of war and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Where a veteran is seeking service connection for any disability due consideration shall be given to the places, types, and circumstances of such veteran's service.  38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran's DD Form 214 reflects that the Veteran's occupational specialty during service was in integrated shipboard maintenance.  It also reflects that she was the recipient of the Expert Rifleman Medal.  

Service treatment records document a complaint of tinnitus of the left side after a perforation injury of the left tympanic membrane in December 1992.  Tinnitus was also listed on the Veteran's April 2000 retirement report of medical history.  She explained in that report that her tinnitus was the result of "[h]earing loss and busted eardrums twice, all from running dieseling in the engine room watch [and] tender tinnitus."  It is not clear from this statement whether the Veteran is relating her tinnitus to the busted eardrums, hearing loss, exposure to noise in the engine room, or all of these potential causes.  During the December 2003 hearing, the Veteran testified that she experienced ringing in her ears during the latter part of her service.

An April 2006 VA examination report indicates that the Veteran described her current tinnitus as occurring, on the average, once or twice per week and lasting for a few seconds in duration.  The Veteran denied any significant non-military noise exposure.  In offering an opinion as to the onset of the Veteran's current tinnitus, the VA examiner noted that the Veteran complained of tinnitus in December 1992 after a documented perforation of her left tympanic membrane from a Q-tip injury.  He also noted that the February 1993 follow-up visit revealed a healed left tympanic membrane but no complaint of tinnitus.  Therefore, based on the lack of further in-service treatment, the examiner concluded that the Veteran's tinnitus most likely had its onset subsequent to service and was most likely early presbycusis.  It was, therefore, his opinion that it was less likely than not that the Veteran's tinnitus would be related to military service, acoustic trauma incurred while on active duty, and any in-service event, including the Q-tip injury in December 1992.  

The Board has again considered the evidence relevant to this claim, and first finds that because of the subjective nature of tinnitus and multiple diagnoses in the record, the Board will give the Veteran the benefit of the doubt, and conclude that there is sufficient evidence of a current diagnosis of tinnitus associated with a history of acoustical trauma.  Thus, a current disability has been demonstrated with respect to the instant claim.  

In addition, the Veteran's primary occupational specialty during service is found to be consistent with exposure to loud engine noise and other significant noise during service, and there is no evidence of significant post-service exposure.

Moreover, upon further review of the Veteran's statements of medical history regarding the onset of her currently diagnosed tinnitus, as was previously noted, the Board finds it unclear from her retirement report statement of April 2000 whether the Veteran is relating her tinnitus to in-service busted eardrums, hearing loss, exposure to noise in the engine room, or all of these potential causes.  The Board also does not attach much weight to the negative VA opinion of the April 2006 VA examiner given the fact that it is based almost entirely on the fact that there was no documented in-service treatment for tinnitus after December 1992.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, based on the Veteran's exposure to noise during service, the fact that such exposure is consistent with the places, types, and circumstances of the Veteran's service, and the lack of any significant post-service exposure, the Board finds that the Veteran's report of continuity of symptomatology since service is sufficiently credible and that there is sufficient evidence to relate those continuous symptoms to the current diagnosis of tinnitus.  There is also no medical opinion of record that concludes that tinnitus is unrelated to the Veteran's service based on an adequately explained rationale.  Consequently, the Board will further give the Veteran the benefit of the doubt, and find that service connection for her tinnitus is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for tinnitus is granted.  


REMAND

Turning next to the remaining claim for service connection for left ear hearing loss, the Board finds that the Veteran should be provided with an appropriate VA examination to determine whether any current left ear hearing loss is related to active service.  An October 2008 VA audiometric examination graph should also be interpreted.  Finally, an effort should be made to obtain any additional VA treatment records for the Veteran from the Dallas, Texas VA Medical Center, dated since March 2009.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to obtain any additional VA treatment records for hearing loss from the Dallas, Texas VA Medical Center, dated since March 2009, to include copies of all audiograms.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for the left ear.

The examiner should interpret the data that was reported in graph form on the October 27, 2008 VA audiogram (as well as in any subsequent uninterpreted audiograms that may be obtained as a result of this remand) and report it in a numerical format.

The examiner should state whether it is at least as likely as not (50 percent probability or greater) that any current left ear hearing loss had its clinical onset during active service or is related to any in-service disease, event, or injury, including acoustic trauma.  The examiner should be informed that exposure to noise during service has been conceded, and the Veteran has reported a continuity of symptomatology since service.

A detailed rationale for any opinion expressed should be provided.

3.  Read the medical opinion obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


